DETAILED ACTION
This Office Action is in response to the communication(s) filed on 10/05/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With regards to the amendments to the present claims, see 35 U.S.C. 112 (a)(b) (necessitated by amendment), 102, and 103 rejections below.
In response to applicant's argument that the override module is an “aftermarket” override module, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the OEM override module is capable of performing the functions of the applicant’s claimed “aftermarket” override module, therefore the OEM override module meets the claims.
It is noted that there are various arguments directed towards the messages being a “false” message/signal, however, there isn’t any support for the arguments made and the amendments made, see 112(a)(b) rejections below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-14 are rejected under 35 U.S.C. 112(a) because of the recitations of “aftermarket”, “false”, “manufacturer-installed”, and “that said aftermarket override module places on said communication bus at a time when said vehicle’s brakes are on” throughout the claims without proper support in the specification. The use of false appears once in the specification and the recitation of false is used in quotations to refer to a “false” CAN message, there is absolutely no reference of description of “a false automated engine stop defeating message and placing said false message on said communication bus” or “a false brake status” or “a false steering wheel angle message”. Furthermore, there is no mention of “aftermarket”, “manufacturer-installed”, and “that said aftermarket override module places on said communication bus at a time when said vehicle’s brakes are on” in the specification therefore failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-14 are rejected under 35 U.S.C. 112(b) as being definite because of the recitations “a false automated engine stop defeating message and placing said false message on said communication bus” (claim 1), “a false brake status: off message that said aftermarket override module places on said communication bus at a time when said vehicle’s brakes are on” (claim 2), “said false brake status” (claims 2, 3, 9, 10), “false steering wheel angle message” (claims 4, 11), “a false steering wheel torque message” (claims 5, 12), “a false message configured to prevent the automated shutdown of an internal combustion engine in said vehicle and placing said false message on said communication bus” (claim 8), and “a false brake status: off message that said aftermarket override module places on said communication bus at a time when said vehicles brakes are o” (claim 9). It is unclear as to what a false automated engine stop defeating message and placing said false message on said communication bus, a false brake status: off message, a false steering angle message, a false steering wheel torque message, and a false message configured to prevent the automated shutdown of an internal combustion engine in said vehicle and placing said false message on said communication bus are, leaving the metes and bounds of the claims unclear. For purposes of examination a false automated engine stop defeating message and placing said false message on said communication bus will be treated as an automated engine stop defeating message and placing said message on said communication bus,  a false brake status: off message will be treated as a brake status: off message, a false steering angle message will be treated as a steering angle message, a false steering wheel torque message will be treated as a steering wheel torque message, and a false message configured to prevent the automated shutdown of an internal combustion engine in said vehicle and placing said false message on said communication bus 
Furthermore, it was previously noted that the “defeating message” in the claim was being interpreted as an “inhibiting/preventing signal” to give the applicant the benefit of the doubt (considering subject matter of the second independent claim 8), however, the spec does not appear to provide clear support for this and the Examiner is expediting prosecution by using this interpretation. If there is no support for this recitation or similar recitations, the “defeating message” will be treated under 35 U.S.C. 112(b) for being indefinite and unclear as to what a “defeating message” means making the metes and bounds unclear.
Examiner’s note
Note that in claims 1-14, the limitations “manufacturer-installed”, “aftermarket”, or similar recitations are intended use recitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 
The recitation of “manufacturer-installed”, “aftermarket”, or similar recitations are considered as functional language. Lyon, Duesmann, and Khafagy discloses all the structural components of claims 1-14, which are read on those of the instant invention. Therefore, the Lyon, Duesmann, and Khafagy assembly is capable of performing the same desired functions as the instant invention having been claimed in claims 1-14.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lyon et al. (US 2015/0148192 A1).
Regarding claim 8, Lyon discloses a method for automatically overriding an automated engine start-stop feature in a vehicle having an automated engine start-stop feature (see at least step 610, 620, NO, paragraph 0002) implemented using an engine controller in communication with a communication bus (see at least paragraph 0019, Fig. 1, 3), comprising:
(a) providing an override module in communication with said communication bus (paragraph 0019 and Fig. 1);
(b) said override module monitoring for a vehicle state indicating that said automated engine start-stop function is active (see at least step 604); and
(c) said override module, upon detecting said vehicle state, generating a message (signal) configured to prevent the automated shut down of an internal combustion engine in said vehicle and placing said message (signal) on said communication bus (see at least step 610, 612, NO of Fig. 6, paragraph 0002).
Regarding claim 9, Lyon further discloses wherein: (a) said vehicle state includes a vehicle speed of zero (Fig. 3) and a brake status: on message (signal) (step 602, 604, Fig. 6); and (b) said message (signal) configured to prevent the automated shut down is a brake status: off message (signal) (step 610, 612, NO; when brakes are released and when brakes are left at first threshold without multiple depressions, the engine stop is inhibited and returned to step 604).
Regarding claim 10, Lyon further discloses wherein said override module periodically retransmits said brake status: off message (signal) (see at least loop at step 604 ->610->612->604).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2015/0148192 A1), in view of Duesmann et al. (US 20080029058 A1).
Regarding claim 1, Lyon discloses a method for automatically overriding an automated engine start-stop feature in a vehicle having an automated engine start-stop feature (see at least step 610, 620, NO, paragraph 0002) implemented using a controller in communication with a communication bus (see at least paragraph 0019, Fig. 1, 3), comprising:
(a) providing an override module in communication with said communication bus (paragraph 0019 and Fig. 1);

(c) said override module, upon detecting said vehicle state, generating an automated engine stop inhibiting message (signal) and placing said message (signal) on said communication bus (see at least step 610, 612, NO of Fig. 6, paragraph 0002).
	Lyons appears silent as to the use of multiple controllers.
	Duesmann discloses an internal combustion engine having multiple control units (controllers/control modules/ECU/ECM, etc) for controlling different components of the vehicle (see at least paragraph 0014, 0027 of Duesmann).
It would have been an obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Lyons to having the multiple controllers of Duesmann to have dedicated controllers for different components of the vehicle in order to reduce the computational load of having a single controller to increase performance.
Regarding claim 2, Lyon further discloses wherein: (a) said vehicle state includes a vehicle speed of zero (Fig. 3) and a brake status: on message (signal) (step 602, 604, Fig. 6); and (b) said automated engine stop inhibiting message (signal) is a brake status: off message (signal) (step 610, 612, NO; when brakes are released and when brakes are left at first threshold without multiple depressions, the engine stop is inhibited and returned to step 604).
	Regarding claim 3, Lyon further discloses wherein said override module periodically retransmits said brake status: off message (signal) (see at least loop at step 604 ->610->612->604).
Regarding claims 6 and 7, Lyon as modified by Duesmann further discloses wherein said override module remains in a dormant condition until a vehicle speed approaches zero (the controller 
Regarding claims 13 and 14, Lyon discloses the invention above.
Lyons appears silent as to the use of multiple controllers.
	Duesmann discloses an internal combustion engine having multiple control units (controllers/control modules/ECU/ECM, etc) for controlling different components of the vehicle (see at least paragraph 0014, 0027 of Duesmann).
It would have been an obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Lyons to having the multiple controllers of Duesmann to have dedicated controllers for different components of the vehicle in order to reduce the computational load of having a single controller to increase performance.
Lyon as modified by Duesmann further discloses wherein said override module remains in a dormant condition until a vehicle speed approaches zero (the controller controls the inhibiting of engine stopping after receiving a signal from the braking unit and vehicle speed, see at least Fig. 3, 6 of Lyon and paragraph 0014, 0027 of Duesmann).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2015/0148192 A1) and Duesmann et al. (US 20080029058 A1), in view of Khafagy et al. (US 2019/0219019 A1).
Regarding claim 4 and 5, Lyon and Duesmann as modified discloses the invention above and further discloses wherein: (a) said vehicle state includes a vehicle speed of zero (Fig. 3 of Lyon) and a brake status: on message (signal) (step 602, 604, Fig. 6 of Lyon).
Lyon and Duesmann does not teach wherein the automated engine inhibiting message (signal) is a steering wheel angle message (signal) or a steering wheel torque message (signal).

It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Lyon and Duesmann to having the inhibiting of the engine stop/restart based at least in part on an engine steering wheel angle signal or a steering wheel torque signal (paragraph 0052) in order to prevent an engine stop when a driver intends on changing lanes or making a turn which would be potentially dangerous to the driver.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 2015/0148192 A1), in view of Khafagy et al. (US 2019/0219019 A1).
Regarding claims 11 and 12, Lyon discloses the invention above and further discloses wherein: (a) said vehicle state includes a vehicle speed of zero (Fig. 3 of Lyon) and a brake status: on message (signal) (step 602, 604, Fig. 6 of Lyon).
Lyon does not teach wherein the automated engine inhibiting message (signal) is a steering wheel angle message (signal) or a steering wheel torque message (signal).
Khafagy discloses an internal combustion engine inhibiting engine stop/restart based at least in part on an engine steering wheel angle signal or a steering wheel torque signal (paragraph 0052) in order to prevent an engine stop when a driver intends on changing lanes or making a turn which would be potentially dangerous to the driver.
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Lyon and Duesmann to having the inhibiting of the engine stop/restart based at least in part on an engine steering wheel angle signal or a steering .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747